Title: From George Washington to James Gildart, 25 February 1768
From: Washington, George
To: Gildart, James



Sir
Mount Vernn Virga Feby 25th 1768

Your not sending me the Goods requird in a Letter of the 21st of July 1766, nor acknowledging the receipt, neither of that Letter, nor one of the 22d of Septr following (both of which were sent by the Fryer Captn Pollard) has given ⟨r⟩ise to a suspicion (knowg he got safe home) not altogether favourable to the Character of that Gentleman—which is this—that he has nevr deld my Letters nor the Tobo to you for Reasons easily conceivd from the Copies of those Letters wch I now send. This is the only way I can Acct for your Silence, havg never recd a Line from you since the 22d of April 1766.
I now Inclose you Captn Pollards Second Bill of Lading, relying on yr kind assistance in transacting the Affair for me. If my Suspicions are well founded, Captn Pollard has not only treated me very injuriously, but at the same time acted with a good deal of Ingratitude as I was amg a very few who did not take advantage of a failure of his (in point of time for his arrival) to withhold my Tobo from him, but complied strictly with my part of the Contract altho. it was inconvenient for me to do so; expecting long, very long before this, to have had the Salt and Sacks there Orderd (free from freight accordg to Engagemt) for want of wch I hitherto have, & now do, suffer exceedingly, especially for the latter, whh I now beg may be made up 50 & numberd as tho. they had Salt in them & were distinct parcels—If on the other hand the Captn has deld my Letter, & Tobo & made good any damage it might have Sustaind agreeable to his promise I freely ask his pardon for my uncharitable Suspicions wch took rise from the causes aforementd. I am Sir Yr Most Hble Servt

Go: Washington

